                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 MARK FRANKE #1778731                             §
                                                  §
 V.                                               §              A-20-CV-202-RP-SH
                                                  §
 TRAVIS COUNTY                                    §



                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE ROBERT PITMAN
       UNITED STATES DISTRICT JUDGE

       The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(f) of Appendix C of the Local Court Rules. Before the

Court is Plaintiff’s civil rights complaint. Plaintiff, proceeding pro se, has been granted leave to

proceed in forma pauperis.

                                I. STATEMENT OF THE CASE

       On February 29, 2012, Plaintiff was convicted of engaging in organized criminal activities

in Tom Green County and sentenced to 25 years in prison. While on parole in that case, Plaintiff

was arrested and convicted in federal court of possession of a firearm by a felon. See United States

v. Franke, No. A-18-CV-362-LY (W.D. Tex.). On September 19, 2019, the Honorable Lee Yeakel

sentenced Plaintiff to 120 months’ imprisonment. After he was sentenced in federal court,

Plaintiff’s parole was revoked and he was transferred to the Travis County State Jail, where he was

incarcerated when he filed his complaint pursuant to 42 U.S.C. § 1983.

       Plaintiff alleges that he was arrested on May 10, 2018, in Travis County, Texas. The

presentence investigation report filed in his federal criminal case indicates that Plaintiff was


                                                 1
injured during his arrest when he fled. Plaintiff complains that the deputies who arrested him used

excessive force by placing him in restraints that caused him serious bodily injury. Plaintiff does

not sue the deputies involved in the arrest. Rather, he only sues Travis County. He seeks damages

for past and future medical expenses, punitive damages, and nominal damages.

                              II. DISCUSSION AND ANALYSIS

       A.      Standard under 28 U.S.C. § 1915(e)

       An in forma pauperis proceeding may be dismissed sua sponte under 28 U.S.C. § 1915(e)

if the court determines the complaint is frivolous, malicious, fails to state a claim on which relief

may be granted, or seeks monetary relief against a defendant who is immune from suit. A dismissal

for frivolousness or maliciousness may occur at any time, before or after service of process and

before or after the defendant’s answer. Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986).

When reviewing a plaintiff’s complaint, the court must construe plaintiff’s allegations liberally.

See Haines v. Kerner, 404 U.S. 519 (1972). However, the petitioner’s pro se status does not offer

him “an impenetrable shield, for one acting pro se has no license to harass others, clog the judicial

machinery with meritless litigation and abuse already overloaded court dockets.” Farguson v.

MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986).

       B.      Travis County Liability

       A political subdivision cannot be held responsible for a deprivation of a constitutional right

merely because it employs a tortfeasor; in other words, a local government unit cannot be held

responsible for civil rights violations under the theory of respondeat superior. Johnson v. Moore,

958 F.2d 92, 94 (5th Cir. 1992). The standard for holding a local government unit responsible

under § 1983 requires that there be a custom or policy that caused the plaintiff to be subjected to

the deprivation of a constitutional right. Id.; see also Collins v. City of Harker Heights, Tex., 916


                                                 2
F.2d 284, 286 (5th Cir. 1990), aff’d, 503 U.S. 115 (1992). Thus, Travis County would violate an

individual’s rights only through implementation of a formally declared policy, such as direct orders

or promulgations, or through informal acceptance of a course of action by its employees based on

custom or usage. Bennett v. City of Slidell, 728 F.2d 762, 768 (5th Cir. 1984). A single decision

made by an authorized governmental decisionmaker to implement a particular course of action

represents an act of official government “policy.” Pembaur v. Cincinnati, 475 U.S. 469, 481

(1986). Plaintiff failed to identify a policy, practice, or custom of Travis County that caused a

deprivation of his constitutional rights.

                                    III. RECOMMENDATION

        The undersigned therefore recommends that Plaintiff’s complaint be dismissed without

prejudice for failure to state a claim on which relief may be granted pursuant to 28 U.S.C. §

1915(e).

        It is further recommended that Plaintiff be warned that if he files more than three actions

or appeals while he is a prisoner which are dismissed as frivolous or malicious or for failure to

state a claim on which relief may be granted, he will be prohibited from bringing any other actions

in forma pauperis unless he is in imminent danger of serious physical injury. See 28 U.S.C. §

1915(g).

        In the event that this Report and Recommendation is accepted, adopted or approved, it is

recommended that the Court direct the Clerk to e-mail a copy of its order and judgment to the

keeper of the three-strikes list.

                                            IV. OBJECTIONS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are


                                                  3
being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained within this Report

within fourteen (14) days after being served with a copy of the Report shall bar that party from de

novo review by the District Court of the proposed findings and recommendations and, except on

grounds of plain error, shall bar the party from appellate review of proposed factual findings and

legal conclusions accepted by the District Court to which no objections were filed. See 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466, 472-74 (1985); Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

       SIGNED on March 27, 2020.



                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE




                                                4
